        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                        )
CMI ROADBUILDING, LTD.                             )
                                                   )
                             Plaintiffs,           )
              v.                                   )      Case No. CIV-18-1245-G
                                                   )
SPECSYS, INC.,                                     )
                                                   )
                             Defendant.            )

                                           ORDER

       Now before the Court is Defendant’s Motion for Partial Summary Judgment No. 2

(Doc. No. 238) and supporting brief (Doc. No. 239). Plaintiffs have responded in

opposition (Doc. No. 273) and Defendant has replied (Doc. No. 296). The Court makes

its decision based on the parties’ written submissions.

                                      BACKGROUND

       This lawsuit stems from a series of purchase orders whereby Defendant SpecSys,

Inc. (“SpecSys”) agreed to manufacture mobile equipment and provide related design

and engineering services to Plaintiff CMI Roadbuilding, Inc. (“CMI”). The business

relationship soured, resulting in claims and counterclaims, including, as relevant to the

Motion under review, Plaintiffs’ claims for fraud in the inducement, constructive fraud,

and bad faith.1 See Am. Compl. (Doc. No. 78) ¶¶ 86-92, 157-165.


1
 Plaintiffs separately plead a claim for negligent misrepresentation, which is not a distinct
cause of action under Oklahoma law but merely a type of constructive fraud. See Pine
Tel. Co. v. Alcatel-Lucent USA Inc., 617 F. App’x 846, 860 n.8 (10th Cir. 2015);
Faulkenberry v. Kan. City S. Ry. Co., 602 P.2d 203, 206 n.6 (Okla. 1979) (“Liability for
constructive fraud may be based on a negligent misrepresentation.”).
         Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 2 of 13




                             SUMMARY JUDGMENT STANDARD

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim.

The Court must grant summary judgment when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).

         A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). To defeat summary judgment, the nonmovant need

not convince the Court that it will prevail at trial, but it must cite sufficient evidence

admissible at trial to allow a reasonable jury to find in the nonmovant’s favor—i.e., to

show that there is a question of material fact that must be resolved by the jury. See

Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). The Court must then

determine “whether the evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

         Parties may establish the existence or nonexistence of a material disputed fact by:

         •      citing to “depositions, documents, electronically stored information,
                affidavits or declarations, stipulations . . . , admissions, interrogatory
                answers, or other materials” in the record; or
         •      demonstrating “that the materials cited do not establish the absence or
                presence of a genuine dispute, or that an adverse party cannot produce
                admissible evidence to support the fact.”




                                              2
         Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 3 of 13




Fed. R. Civ. P. 56(c)(1)(A), (B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005),

“[t]he mere existence of a scintilla of evidence in support of the [nonmovant’s] position

will be insufficient; there must be evidence on which the [trier of fact] could reasonably

find for the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

                                         ANALYSIS

    I.   Fraud Claims

         Plaintiffs’ claims of fraud in the inducement of contract and constructive fraud

share, as their fundamental element, a misrepresentation (or omission) of a past or present

fact. See Sutton v. David Stanley Chevrolet, Inc., 475 P.3d 847, 852-53 (Okla. 2020).

SpecSys argues that the statements alleged to be fraudulent are either truthful and/or

consist of non-actionable opinions or promises of future performance. Def.’s Br. (Doc.

No. 239) at 11. Before evaluating this argument, the Court must address a preliminary

issue regarding the scope of its consideration.

         A.     Assertions of Fraud that are Inadequately Identified and/or Supported

         In addition to the statements or omissions clearly pled and supported by Plaintiffs

as bases of their fraud claims, the Amended Complaint and other materials submitted by

Plaintiffs refer to other possible bases for those claims. 2 For example, the Amended



2
 The Court acknowledges SpecSys’ unfruitful attempts, through depositions and other
discovery, to define the universe of alleged misrepresentations on which Plaintiffs
predicate their fraud claims.

                                              3
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 4 of 13




Complaint is replete with alleged misrepresentations not mentioned in the summary

judgment briefing. See, e.g., Am. Compl. ¶¶ 24, 32, 35, 59, 65. Likewise, Plaintiffs’

response brief discusses alleged misrepresentations not referenced in the Amended

Complaint. See, e.g., Pls.’ Resp. Br. (Doc. No. 273) at 8 (statements in a May 10, 2018

PowerPoint presentation); id. at 9 (statements in a July 23, 2018 email). To complicate

matters, Plaintiffs’ corporate designee testified that Plaintiffs’ fraud claims are

predicated, at least in part, on 12 statements identified by dates that do not fully align

with the dates alleged in the Amended Complaint. West Dep. (Doc. No. 239-2) 50:2-

71:8. Plaintiffs unhelpfully advise the Court that the representations identified by their

corporate designee are only “some of the dates of the misrepresentations.” Pls.’ Resp.

Br. at 3.

       In evaluating which assertions of fraud survive SpecSys’ summary judgment

motion, the Court has expressly discussed only those assertions that are both articulated

in Plaintiffs’ Amended Complaint and addressed in Plaintiffs’ response brief. 3 See

Woods v. Grant & Weber, Inc., No. CIV-18-939-R, 2018 WL 6517455, at *2 (W.D. Okla.

Dec. 11, 2018) (explaining that “[m]otions for summary judgment should be decided on

the claims as pled, not as alleged in motion papers”) (internal quotation marks omitted));

Cross v. The Home Depot, 390 F.3d 1283, 1290 (10th Cir. 2004) (stating that the party

opposing summary judgment has the “burden to ensure that the factual dispute is


3
 Accord Adams v. Garvin Cnty. Bd. of Cnty. Comm’rs, No. CIV-14-1337, 2016 WL
5173395, at *4 (W.D. Okla. Sept. 21, 2016) (resolving to consider “only . . . those causes
of action and arguments that Plaintiffs [] clearly enunciated in their Amended Complaint
and addressed in their responses to summary judgment”).

                                            4
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 5 of 13




portrayed [to the court] with particularity” (internal quotation marks omitted)); see also

Fed. R. Civ. P. 9(b) (“In alleging fraud . . . , a party must state with particularity the

circumstances constituting fraud . . . .”).

       Further, the Court has limited its discussion to only those statements articulated

with a reasonable degree of precision and supported by citation to “particular parts of

materials in the record.”4 Fed. R. Civ. P. 56(c)(1)(A); see also LCvR 56.1(d) (“Each

individual statement by the movant or nonmovant pursuant to subparagraph (b) or (c) of

this rule shall be followed by citation, with particularity, to any evidentiary material that

the party presents in support of its position . . . .”). The Court has no obligation “to comb

the record” in order to make Plaintiffs’ arguments for them. Mitchell v. City of Moore,

218 F.3d 1190, 1199 (10th Cir. 2000); see also Doe v. Univ. of Denver, 952 F.3d 1182,

1191 (10th Cir. 2020) (“Where a report or other material is made part of the record but

the party fails to cite to the particular parts of the record that support a particular

argument, the district court is under no obligation to parse through the record to find the

uncited materials.”) (alterations and internal quotation marks omitted).


4
  For example, Plaintiffs assert that SpecSys made “numerous representations” in the
parties’ Confidentiality and Non-Disclosure Agreement (“NDA”) “about how [it] would
treat Plaintiffs’ confidential information.” Pls.’ Resp. Br. at 6. Plaintiffs do not, however,
point the Court to any specific provision in the NDA that they contend was fraudulent.
Likewise, Plaintiffs argue that throughout an 80-page sales brochure, SpecSys “made
numerous factual representations” about its “engineering and manufacturing experience
and capabilities.” Pls.’ Resp. Br. at 4; see also Am. Compl. ¶ 19 (“Among other things,
Wald represented the experience and capabilities of SpecSys for engineering and
manufacturing mobile equipment”). But Plaintiffs do not describe the complained-of
statements with enough precision to enable the Court to identify them. See Pls.’ Resp.
Br. at 4. Nor do they adequately narrow the search, instead directing the Court to a span
of pages consisting of nearly half of the 80-page document. See id.

                                              5
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 6 of 13




       As a result, the Court has limited its discussion to six categories of statements—

namely, those contained in: (1) the cab design emails, (2) the initial and revised proposals

for the TR-4, (3) the proposal for the TR-4 manual, (4) the proposal for the TP-4, (5) the

proposal for controls support services, and (6) the May 21, 2018 proposal for engineering

support services. As to all other suggested grounds for Plaintiffs’ claims of fraud, the

Court finds such grounds to be inadequately pled and/or supported and, therefore, grants

summary judgment in favor of SpecSys.

       B.     Plaintiffs’ Fraud Claims

       Upon consideration of the evidentiary materials presented by the parties, and

viewing all reasonable inferences in Plaintiffs’ favor, the Court concludes that none of

the six categories of statements adequately advanced by Plaintiffs as the bases of their

fraud claims may proceed. As detailed below, Plaintiffs’ fraud claims are largely

premised on promises of future performance.

       Under Oklahoma law, the general rule is that when a false representation is
       the basis of the fraud, that representation must relate to existing facts or
       previously existing facts, and not to promises of some future act. An
       exception to this rule exists where such a promise to act in the future is made
       with the intention not to perform and with the intent to deceive.

Showler v. Harper’s Mag. Found., 222 F. App’x 755, 765 (10th Cir. 2007) (applying rule

to claims of fraud and constructive fraud). Thus, to show that Defendant’s promises of

future performance were fraudulent, Plaintiffs must show not just that the promises went

unfulfilled but that they were made “mala fide,” i.e., with both “an intention not to

perform” and an “intent to deceive.” Citation Co. Realtors, Inc. v. Lyon, 610 P.2d 788,

790 (Okla. 1980) (“There is a wide distinction between the nonperformance of a

                                             6
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 7 of 13




promise,” on one hand, and “a promise made mala fide,” on the other; only the latter is

“actionable fraud.”); see also Roberts v. Wells Fargo AG Credit Corp., 990 F.2d 1169,

1173 (10th Cir. 1993) (explaining that nonperformance of a promise is insufficient proof

of intent not to perform). As set forth below, Plaintiffs have not identified sufficient

evidence from which a reasonable jury could conclude that the statements at issue were

untrue or that they consist of promises SpecSys did not intend to keep.

               1.      Cab Design Emails

       Plaintiffs cite two written representations by SpecSys’ Chief Executive Officer

Kevin Wald (“Wald”) regarding SpecSys’ proclaimed ability to begin work

“immediately” on a new cab design for CMI. Am. Compl. ¶¶ 21-22 (citing Doc. No. 78-

4 and Doc. No. 78-5). Plaintiffs also point to an email in which Wald relays SpecSys’

ability to manufacture “Trimmers” and/or “chip spreaders” for CMI and “have [them]

ready for Conexpo should you sell one!” Am. Compl. ¶ 23 (citing Doc. No 78-6). Wald

further expressed SpecSys’ “willing[ness] to jump a project or build of [CMI’s] to the

front of the priority list.” Id.

       SpecSys has presented declarations of Wald and another officer attesting to the

truth of these statements. See Dec. of Kevin Wald (Doc. No. 239-17) at 3; Dec. of Dave.

Gelhar (Doc. No. 239-18) at 3.        Plaintiffs contend that the cited declarations are

“unsubstantiated” and do not prove the alleged misrepresentations to be true. Pls.’ Resp.

Br. at 5 (“Plaintiffs dispute that SpecSys could have started on the cabs immediately; the

unsubstantiated Wald Decl. and Gelhar Decl. do not establish this fact.”).             The

declarations support the truth of the challenged statements, requiring Plaintiffs to present

                                             7
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 8 of 13




evidentiary material sufficient to create a genuine dispute of fact as to whether those

statements were false. Because Plaintiffs fail to do so, summary judgment should be

granted for SpecSys.

              2.       Initial and Revised Proposals for TR-4 Machine

       Plaintiffs argue that, in a series of project proposals, SpecSys falsely represented

its ability to “complete . . . manufacturing [of a TR-4 Machine] 5 per the following

schedule”:

              Week 1-3 MRP/BOM/Router/Work Order/Programming/Etc.
              Week 4-8 Fabrication (Plasma/Laser/Press Brake)
              Week 6-11 Machining (Mill/Lathe/Drill/Tap/Bore)
              Week 7-13 (Welding/Paint);
              Week 12-16 (Assembly/Test).

Pls.’ Resp. Br. at 6-7; see also Am. Compl. ¶¶ 34, 36, 37; Doc No. 78-12 at 6; Doc. No.

78-14 at 3; Doc. No 78-15 at 3. SpecSys further stated: “We are ready to start this effort,

and believe with a [purchase order] in the next 10 days, we would have the first unit

operating in our yard in April 2018.” Am. Compl. ¶ 36 (citing Doc. No. 78-14 at 1).

       The Court agrees with SpecSys that the proposed timeline was a promise of future

performance and that Plaintiffs have supplied no evidentiary material indicating that the

promise was made with an intention not to perform. See Pine Tel. Co. v. Alcatel Lucent

USA Inc., 617 F. App’x 846, 849, 859–60 (10th Cir. 2015) (upholding summary judgment

on plaintiff’s claim that defendant misrepresented its ability to deploy a 3G network by

the “target ‘equipment operational’ date”; holding that “evidence suggesting [defendant]


5
 The TR-4 is a machine used to trim the road base prior to the pouring of pavement. Am.
Compl. ¶ 35.

                                            8
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 9 of 13




may have been hampered by a lack of resources” was insufficient to defeat summary

judgment because there was no indication that defendant “knew of these deficiencies at

the time the parties entered the [] agreement”).

              3.     TR-4 Manual Proposal

       Plaintiffs assert that, in a proposal submitted on February 8, 2018, SpecSys falsely

represented that it would create a TR-4 user’s manual for CMI at a fixed price of

$28,000.6 Pls.’ Resp. Br. at 7; see also Am. Compl. ¶¶ 46, 55; Doc. No 78-21 at 2-3;

Doc. No. 239-19 at 2. This proposal was a promise of future performance. Citing the

deposition testimony of SpecSys engineer Dustin Johnson (“Johnson”), Plaintiffs contend

that SpecSys “never intended to furnish the [manual] for the contract price,” but instead

“intended to charge more to complete the work.” Pls.’ Resp. Br. (citing Doc. No. 273-

14).

       Contrary to Plaintiffs’ suggestion, Johnson’s testimony does not support a

reasonable inference that SpecSys never intended to furnish the manual for the contract

price. Johnson merely testified that the manual was never completed and that SpecSys

far exceeded the engineering hours budgeted for the project. Johnson Dep. (Doc. No.

273-14) 140:16-25, 147:16-148:17; see also Doc. No. 273-15 at 1. Those facts are

insufficient to establish a present intent not to perform. See Pine, 617 F. App’x at 859–

60.



6
 SpecSys later agreed to create two separate manuals for the TR-4 Machine—an
operator’s manual and a parts manual—for a fixed price of $25,000. See Doc. No. 239-
19 at 2.

                                            9
       Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 10 of 13




              4.     Proposal for TP-4 Machine

       Plaintiffs next complain about representations SpecSys made in a proposal for

construction of a TP-4 Machine.7 Am. Compl. ¶ 47. Specifically, Plaintiffs contend that

SpecSys falsely represented it had the “engineering and manufacturing capability to take

the machine from design to prototype and testing” in a span of 25 days. Pls.’ Resp. Br.

at 7; Am. Compl. ¶¶ 47-48; Doc. No. 78-22; Doc. No. 78-23.

       The timeline included in the proposal was, at most, a promise of future

performance. Plaintiffs have not identified any evidentiary material from which a

reasonable jury could find that SpecSys made the representations with the intent not to

perform.

              5.     Controls Support Proposal

       Plaintiffs argue that, in a proposal to provide Controls Support Services to CMI,

SpecSys fraudulently represented its “intent to provide the corrected code on

completion.” Pls.’ Resp. Br. at 8; Am. Compl. ¶ 49; Doc. No. 78-24. While Plaintiffs

contend that SpecSys did not fulfill this promise, Plaintiffs do not point the Court to

evidentiary material showing that the promise was made with the intention not to do so.

              6.     Engineering Services Proposal

        Finally, Plaintiffs argue that, in an engineering services proposal transmitted on

May 21, 2018, SpecSys falsely represented “the qualifications of [its] engineers.” Pls.’

Resp. Br. at 9. Specifically, Plaintiffs take issue with following statement:


7
 “The TP-4 is [a machine] used to place concrete on a road base to be formed by a slip-
form paver.” Am. Compl. ¶ 47.

                                            10
        Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 11 of 13




       It is expected that SpecSys will staff this effort with the following (4 Full
       Time Engineers):
           • Qty 2 Hydraulic & Powertrain Engineers/Designers
           • Qty 2 Electrical & Controls Engineers.

Id. (citing Doc. No. 239-15 at 2); see also Am. Compl. 61; Doc. No. 78-32. Citing the

deposition testimony of Johnson Hansen (“Hansen”), Dane Kjer (“Kjer”), and Devin

Dolby (“Dolby”), Plaintiffs assert that SpecSys “had neither hydraulic nor electrical

engineers” with which to staff the project. Pls.’ Resp. Br. at 3-4, 9.

       The Court concludes that the statement at issue is a non-actionable expression of

expectation. See Farmers Union Co-Operative Royalty Co. v. Cook, 154 P.2d 957, 959

(Okla. 1944) (“mere expressions of expectation or intention” are not actionable under a

fraud theory); accord In re Hampton, 407 B.R. 443 (B.A.P. 10th Cir. 2009). Indeed,

SpecSys’ proposal is preceded with the statement “It is expected that . . . .” Pls.’ Resp.

Br. at 9.

 II.   Bad Faith

       Plaintiffs allege that, with respect to each of the eight purchase orders at issue, and

detailed elsewhere by the parties and the Court, SpecSys breached its duty to deal fairly

and in good faith with CMI. Am. Compl. ¶ 158. SpecSys argues that, as a matter of

Oklahoma law, it does not owe CMI a duty arising in tort to deal fairly and in good faith.

Def.’s Br. at 22-23. The Court agrees.

       Although “[e]very contract in Oklahoma contains an implied duty of good faith

and fair dealing,” breach of that duty ordinarily “results in damages for breach of

contract” and does not give rise to “independent tort liability.” Wathor v. Mut. Assurance


                                             11
       Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 12 of 13




Adm’rs, Inc., 87 P.3d 559, 561 (Okla. 2004). A tort action may be available, however,

in limited situations where there exists a “special relationship” between the parties—the

quintessential example being that between an insurer and its insured—that results from a

disparity in bargaining power and the noncommercial purpose of the underlying

agreement. Id. at 561-62. The Oklahoma Supreme Court has repeatedly expressed

reluctance to extend the bad-faith tort beyond the insurance field. See, e.g., Embry v.

Innovative Aftermarket Sys. L.P., 247 P.3d 1158, 1160-61 (Okla. 2010).

       In this case, Plaintiffs offer no argument or evidence from which a reasonable jury

could conclude that there existed a “special relationship” between CMI and SpecSys.

                                    CONCLUSION

       For the reasons outlined above, the Court finds SpecSys is entitled to summary

judgment on Plaintiffs’ claims for fraud in the inducement, (Count I), constructive fraud

(Count XII), and bad faith (Count XII).

       Accordingly, the Court:

       1.       GRANTS Defendant’s Motion for Partial Summary Judgment No. 2 (Doc.

No. 238); and

       2.       ADVISES the parties that entry of judgment in favor of Defendant under

Federal Rule of Civil Procedure 58 on this claim for relief will await resolution of

Plaintiffs’ remaining claims.




                                           12
Case 5:18-cv-01245-G Document 338 Filed 05/28/21 Page 13 of 13




IT IS SO ORDERED this 28th day of May, 2021.




                               13
